Citation Nr: 0736038	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  97-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the issue of entitlement to an extraschedular rating 
for service connected right carpel tunnel syndrome should be 
referred to the Chief Benefits Director or the Director, 
Compensation & Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

The appeal before the Board of Veterans' Appeals (Board) 
originated from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

This matter previously had been before the Board in August 
2004 and November 2005.  In the first decision, and relevant 
to the instant case, the Board denied the veteran's claim for 
a higher schedular rating for her service connected right 
carpal tunnel syndrome, but remanded the issue of a possible 
extraschedular rating to the Appeals Management Center 
(AMC)/RO in accordance with 38 C.F.R. § 3.321(b)(1).  The 
Board directed the AMC/RO to make specific findings as to 
whether the facts met the criteria for submission to proper 
authorities for consideration of an extraschedular rating, 
and further instructed the AMC/RO to provide proper Veterans 
Claims Assistance Act (VCAA) notice after asking the veteran 
to submit any additional evidence that would support a 
finding that her service connected right carpal tunnel 
syndrome resulted in interference with her employment.  

On appeal before the Board again in November 2005, the Board 
determined that the AMC/RO had failed to comply with the 
August 2004 Remand directive, see Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders), and 
thus, it again remanded the extraschedular issue to the RO 
for further action, to include supplying proper VCAA 
notification and soliciting any additional pertinent 
information from the veteran with respect to the impact of 
her service connected right carpal tunnel syndrome on her 
employment.  The RO issued Supplemental Statements of the 
Case (SSOCs) in August 2006 and January 2007.    

The Board finds that the AMC/RO complied with the November 
2005 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall, 11 Vet. App. at 
271.


FINDINGS OF FACT

The evidence falls at least in relative equipoise as to 
whether the level of disability accompanying the veteran's 
service connected right carpel tunnel syndrome renders 
impractical the application of schedular standards in the 
evaluation of this disability because of a factor such as 
marked interference with employment.


CONCLUSION OF LAW

The criteria for referral to the Chief Benefits Director or 
the Director, Compensation & Pension Service for the 
assignment of an extraschedular rating for service connected 
right carpel tunnel syndrome under 38 C.F.R. § 3.321(b)(1) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with her claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that a referral to appropriate 
authorities for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.    


II. Law & Regulations

a. Extraschedular Ratings
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.  To accord justice in the exceptional case 
where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation & Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1); accord Floyd v. Brown, 
9 Vet. App. 88, 94 (1996) (noting that in certain cases where 
"the rating schedule will be inadequate . . . extraschedular 
consideration permits VA to rate veterans who do not meet the 
criteria precisely").  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the designated officials according to 38 C.F.R. § 
3.321(b)(1).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 
C.F.R. § 3.321(b)"); accord Smallwood v. Brown, 10 Vet. App. 
93, 98 (1997); Floyd, 9 Vet. App. at 94, 95.  The Board may, 
however, consider and adjudicate the issue of whether the RO 
should refer such a matter to appropriate personnel for 
extraschedular consideration.  Smallwood, supra 
(acknowledging that precedent does "not limit the [Board's] 
duty to consider whether an extra-schedular rating should be 
addressed by the appropriate official"); Floyd, supra ("38 
C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for 
an extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).       

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As reflected in an August 2006 letter, the veteran's day care 
work associate, P.H., indicated that the veteran complains of 
numb hands and severe pain with tingling when she works.  The 
pain apparently was so severe that she "is not able to grip, 
she has to watch the things that she picks up when it comes 
to gripping and lifting."  P.H. also noted that the veteran 
wears a splint during the day, but she could not work with 
the splint on.   

In addition, in September 2006, the RO received Social 
Security Administration (SSA) records, which consisted of a 
favorable December 2003 decision that determined that the 
veteran had been under a disability, as defined by pertinent 
SSA regulations, since July 24, 1999.  As noted in this 
decision, the veteran testified that she "stopped work due 
to her back and hands."  The decision also indicated that 
the veteran conveyed that medics instructed her to use thumb 
splints, but that "she cannot use her hands with the thumb 
splint on."  Based on the review of a work history report, 
medical records, the veteran's testimony, and other evidence, 
the Administrative Law Judge determined that the veteran 
"was unable to perform the requirements of her past relevant 
work."     

b. Discussion 
The Board determines that the evidence falls at least in 
relative equipoise with respect to whether the veteran's 
claim should be referred to the Under Secretary for Benefits 
or the Director of the Compensation & Pension Service for 
extraschedular consideration.  While the most recent August 
2006 letter from the veteran's work colleague does not 
expressly state how the veteran's right carpel tunnel 
syndrome limits or otherwise causes marked interference with 
her specific job duties, it does tend to indicate that some 
such limitation exists; that is, P.H. noticed that the 
veteran could not grip with her hands and had to take special 
care when holding or lifting items.  In the Board's judgment, 
such difficulties could amount to a marked interference with 
employment.  In addition, while the December 2003 
Administrative Law Judge's specific factual findings and 
legal conclusions are not binding on the Board, see 38 C.F.R. 
§ 20.101(a), the decision, which accepted the veteran's 
testimony regarding the negative impact of her right carpel 
tunnel syndrome on her job, supports the Board's judgment 
that it is at least as likely as not that this disorder may 
cause a marked interference with her employment.   

Accordingly, the RO must refer this matter to appropriate 
officials pursuant to 38 C.F.R.§ 3.321(b)(1) for 
extraschedular consideration.  


ORDER

The issue of entitlement to an extraschedular rating for 
service connected right carpel tunnel syndrome should be 
referred to the Chief Benefits Director or the Director, 
Compensation & Pension Service for the possible assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


